Title: From George Washington to John Fitzgerald and George Gilpin, 22 August 1788
From: Washington, George
To: Fitzgerald, John,Gilpin, George



Gentlemen,
Mount Vernon August 22d 1788

It is of so much consequence to the Company, that necessary and legal measures should be pursued to obtain Judgments againts its delenquent members at the ensuing General Court—now little more than five weeks distant—that I beg a moment may not be lost in complying with the requisition of Mr Lee for this purpose.
In the mean time, if one of two things must take place which seem very likely—a stagnation in this business or an other call upon the subscribers for 2½ or 5 pr Ct I am decidedly in favor of the latter. To advance more money for this purpose when there are such sums unpaid, cannot be more irksome, or less convenient to any one than it is to myself—but when the interest of the company, or the reputation of the undertaking is at stake, I will chearfully submit to it: When the subscribers see and are satisfied, that we are pursuing rigorous measures to recover the unsatisfied calls, they ought to submit to it—but if there is the least remissness in the latter, or blunders on our side, they will, indeed, have great and Just cause to complain. For this reason let Mr Lee direct the essentials—Let us cause them to be executed without delay, precisely agreeable to his orders. I am &c.

Go. Washington

